Title: To George Washington from William Heath, 10 January 1781
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison West Point Janry 10th 1781
                        
                        I request to be informed whether it be your pleasure, and expectation, Since you have established your
                            Quarters at New Windsor, that I exercise Command at, and pay attention to affairs at Fishkill, The Daily Issue of 300
                            rations of Provisions at the Landing; and 1,022, in the Town, in the whole as many within one ration as are Issued to the
                            whole Connecticut Line, when there are but few Troops at that place, and Several other matters wherein the Public Interest
                            is concerned, demand investigation and the particular attention of Some Body. If your Excellency Supposes it to be my
                            Duty, to take Such Steps as are necessary, it shall be done, or if you think it is beyond the circle of my Command, I
                            shall cautiously avoid it. But shall think it my Duty as a Servant to the public, to make a representation to your
                            Excellency. I have the honor to be with the greatest respect Your Excellencys most Obedient Servant
                        
                            W. Heath
                        
                    